Mr. Justice Campbell,
in his dissenting opinion, said:
“It is only when a defendant is not a resident of the State that he may be served where he can be found. This is a rule of necessity, and results from the doctrine that all persons temporarily in any county become subject to its jurisdiction, and, if they have no fixed residence, must be treated as commorant wherever they are found.”
Defendant relies upon sections 707, 708, 1 Comp. Laws, which read as follows:
“ (707) Every action commenced in such court shall be *441brought before some justice of the peace of the city or township where:
“'First, The plaintiffs or any of them reside; or
‘!Second, Where the defendants or any of them reside; or ■ “ Third, Before some justice of another township or city, in the same county, next adjoining the residence of the plaintiff or defendant, or one of the plaintiffs or defendants: Provided, however, that no justice of the peace of any of the townships in the county of Wayne shall have jurisdiction over any cause or proceeding where both parties to the same, or one or more of the plaintiffs and one or more of the defendants, reside in the city of Detroit at the time of the commencement of the proceeding or cause, nor in case where the original cause of action existed in favor of a plaintiff and against a defendant both residents of said city, and has been assigned to a nonresident of said city; or
“Fourth, Before some justice of a city in the same county formed from a township or townships next adjoining the residence of the plaintiff or defendant, or one of the plaintiffs or defendants: Provided, that nothing herein contained shall change or limit the jurisdiction of a justice of the peace where the same has been prescribed by the •charter of an incorporated city.
“ (708) But if a defendant shall have absconded from his residence, such action may be brought before any justice of the township or city in which such defendant or his property may be; and if the plaintiffs be all nonresidents of the county, or if the defendant be a nonresident of the county, then such action may be brought before any justice of the township or city where such plaintiffs or defendants, or either of them, may be.”
He also relies upon Hall v. Shank, 57 Mich. 36 (23 N. W. 478), where Justice Sherwood used the following language:
“ It is not competent, under 2 How. Stat. § 6819, for a plaintiff to sue a defendant in a justice’s court, where they are both residents of this State, in a county, where neither of them reside; but, where either is a nonresident of the county, suit may be brought before any justice in any township of the county where the other resides and may at the time happen to be, and the court has jurisdiction only in those cases in which the plaintiffs, or some one of them, or the defendants, or some one of them, are resident in the county where the suit was brought.”
*442The language used was not necessary to a determination of the case, but, if it was, it simply made the same rule-for justices’ courts established by Hayivood v. Johnson, supra, for circuit courts, where it was held that circuit courts did not obtain jurisdiction unless one of the parties was a resident of the county, where the parties to the litigation were residents of the State, and is not controlling in favor of the position of defendant.
New York has a statute reading almost precisely like sections 707, 708, 1 Comp. Laws. A very excellent authority, in commenting upon these provisions, uses the following language:
“The statute does not, m express terms, provide for a case in which both parties, plaintiff and defendant, are nonresidents.”
And he goes on to say:
“Were it not for the restrictions of the two sections which have been cited, a plaintiff would be authorized to commence an action in any town in the county, whether the defendants were residents of the county or not. * * * If both parties are nonresidents, the plaintiff’s right to sue in any town in the county is not .restricted, unless by the terms of the statute which declare that, in case the defendant is a nonresident, the action may be brought in any town in which 'he may be.
“The evident object of the statute was to provide, as far as possible, for the convenience of nonresident parties, whether plaintiffs or defendants. And when both are nonresidents, there is no reason why the convenience of one party should be consulted more than that of the other. And the reasonable rule would be that the action might be commenced in the town in which the plaintiff or the defendant might be at the time of commencing the action; since the general provisions of the law would allow an action in any town in the county, were there no restrictions, and that general rule ought to prevail in the absence of a statute expressly forbidding it.” 2 Wait, Law & Prac. 54.
In Miller v. Smith, 115 Mich. 427 (73 N. W. 418, 69 Am. St. Rep. 583), there is some discussion of the juris*443diction of justices’ courts. The following language is used:
“It is claimed on the part of the appellee that justices’ courts are of limited and inferior jurisdiction, and are confined strictly to the authority given them by the statute, and should be held to the exact limits of jurisdiction prescribed by the statute. Wight v. Warner, 1 Doug. (Mich.) 386; Clark v. Holmes, Id. 398; Spear v. Carter, 1 Mich. 19 (48 Am. Dec. 688); Shadbolt v. Bronson, 1 Mich. 89; Wall v. Trumbull, 16 Mich. 249; King v. Bates, 80 Mich. 367 (45 N. W. 147, 20 Am. St. Rep. 518). The cases in 1 Doug, and 1 Mich, were decided before section 1, art. 6, of the Constitution of 1850 was adopted, which reads:
“ ‘ The judicial power is vested in one Supreme Court, in circuit courts, in probate courts, and in justices of the peace.’
“ Section 18 is as follows:
“ ‘In civil cases, justices of the peace shall have exclusive jurisdiction to the amount of $100, and concurrent jurisdiction to the amount of $300, which may be increased to $500, with such exceptions and restrictions as may be provided by law. They shall also have such criminal jurisdiction, and perform such duties, as shall be prescribed by the legislature.’
“Section 6814, 2 How. Stat., provides that a justice of the peace ‘shall have original jurisdiction of all civil actions wherein the debt or damages do not exceed the sum of $100.’
“Section 6817, 2 How. Stat., provides:
“ ‘Bach of said courts is hereby vested with all such powers, for the purpose of exercising jurisdiction conferred by this chapter, as are usual in courts of record, except the power of setting asido a verdict and arresting judgment thereon.’
“ These provisions were not contained in the Constitution prior to that date, so that those cases do not now control.”
If the contention of defendant is true, we have the anomalous position that, where all the parties are nonresidents, circuit courts have jurisdiction in those cases where enough is involved to give them jurisdiction, while no court has jurisdiction if the amount is so small that only *444justices of the peace have original jurisdiction. The statute ought not to be given a construction that shall produce such a result. All the reasons which impel the courts to hold that 3 Comp. Laws, § 10216, does not apply where all the parties are nonresidents, apply with equal force in construing sections 707, 708, 1 Comp. Laws.
Judgment is reversed, and a new trial ordered.
The other Justices concurred.